DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 12 and 19 are independent claims. Claims 2-11, 13-18, 20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-03-2020.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 06-03-2020 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-03-2020 is in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 11-12, 19, 7-9 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Publication No. 2016/0241078 (hereinafter Miyoshi)
As per claim 12, Miyoshi discloses an operating method of an electronic device, the operating method comprising: 
determining an intermediate voltage (¶ [0057] states that a “voltage V.sub.out1 measured by the voltage detector 11b”) between at least one first converter (Fig. 1 illustrates a first DC-DC converter 200) and a second converter (Fig. 1 illustrates a second DC-DC converter 300 ) based on an input voltage of the at least one first converter and an output voltage of the second converter; and (As Illustrated by Fig. 1 and ¶s [0050]-[0059]) 
controlling an (Fig. 1 illustrates a control unit 600) operating mode of each of the at least one first converter and the second converter based on the determined intermediate voltage.( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage 
V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the 
target voltage V.sub.out, the control unit 600 drives the second.  DC-DC 
converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, 
and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage V.sub.in1a, performs 

As per claim 1, Miyoshi discloses an electronic device comprising: at least one first converter configured to support a plurality of operating modes for changing a voltage; (Fig. 1 illustrates a first DC-DC converter 200) a second converter configured to support the plurality of operating modes and be connected in series with the at least one first converter; (Fig. 1 illustrates a second DC-DC converter 300 ) and at least one processor, (Fig. 1 illustrates a control unit 600) wherein the processor is configured to: determine an intermediate voltage (¶ [0057] states that a “voltage V.sub.out1 measured by the voltage detector 11b”)  between the at least one first converter and the second converter based on an input voltage of the at least one first converter and an output voltage of the second converter; (As Illustrated by Fig. 1 and ¶s [0050]-[0059]) and control an operating mode of each of the at least one first converter and the second converter based on the determined intermediate voltage. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage 

As per claim 19, Miyoshi discloses an electronic device comprising: at least one first buck-boost converter capable of stepping down or boosting the voltage; (Fig. 1 illustrates a first DC-DC converter 200) a second buck-boost converter connected in series with the at least one first buck-boost converter and capable of stepping down or boosting a voltage; (Fig. 1 illustrates a second DC-DC converter 300 )  and at least one processor wherein the processor is configured to: (Fig. 1 illustrates a control unit 600)  determine an intermediate voltage (¶ [0057] states that a “voltage V.sub.out1 measured by the voltage detector 11b”)  between the at least one first buck-boost converter and the second buck-boost converter based on the input voltage of the at least one first buck-boost converter and the output voltage of the second buck-boost converter; (As Illustrated by Fig. 1 and ¶s [0050]-[0059])  and control each of the at least one first buck-boost converter and the second buck-boost converter to step down or boost based on the determined intermediate voltage. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which 
As per claim 2, Miyoshi discloses wherein the processor is configured to determine the intermediate voltage further based on at least one of an input current of the first converter or an output current of the second converter. (Fig. 1 illustrated current detector 10a for measuring current and voltages. Also, ¶ [0017]) 
As per claim 3, Miyoshi discloses wherein the processor is configured to determine the intermediate voltage further based on at least one of power efficiency or a temperature of each of the at least one first converter and the second converter. (¶  [0022] states that “The MPPT mode is a mode in which the first DC-DC converter 200 is driven so that the operating point of the solar battery 100 is a maximum power point (MPP)” .
As per claim 7, Miyoshi discloses wherein the processor is configured to: detect a change in at least one of input power of the first converter or output power of the second converter; and change the intermediate voltage between the at least one first converter and the second converter in response to detection of the change. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the 
As per claim 8, Miyoshi discloses wherein the processor is configured to: determine an operating mode of the at least one first converter based on the input voltage of the at least one first converter and the determined intermediate voltage; and determine an operating mode of the second converter based on the determined intermediate voltage and the output voltage of the second converter. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which is greater by a predetermined value .DELTA.V than the voltage V.sub.in1a, performs measuring of the current I.sub.in1b and calculating of power P.sub.in1b, and stores the acquired values in the storage unit 700”)
As per claim 9, Miyoshi discloses wherein: the at least one first converter is configured to convert the input voltage into the intermediate voltage and output the converted intermediate voltage; and the second converter is configured to receive the intermediate voltage output from the at least one first converter and convert the 
As per claim 11, Miyoshi discloses wherein the plurality of operating modes for changing the voltage comprise at least one of a buck mode for dropping a voltage, a boost mode for boosting a voltage, or a buck-boost mode for repeatedly dropping and boosting a voltage. ( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1”) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0241078 (hereinafter Miyoshi) in view of U.S. Publication No. 2018/0129234 (hereinafter Melgar) 
As per claim 4, Miyoshi discloses further comprising at least wherein the processor is configured to change the intermediate voltage between the at least one first converter and the second converter. (( ¶ [0058] states that “When the voltage V.sub.out1 is less than the target voltage V.sub.out1, the control unit 600 drives the second DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps up the voltage V.sub.out1.  On the other hand, when the voltage V.sub.out1 is greater than the target voltage V.sub.out, the control unit 600 drives the second.  DC-DC converter 300 so that the voltage V.sub.out1 is the target voltage V.sub.out, and steps down the voltage V.sub.out1” and ¶ [0052] states that “the control unit 600 drives the first DC-DC converter 200 so as to reach a voltage V.sub.in1b which 
Miyoshi does not distinctly disclose the following:
one temperature sensor configured to measure a temperature of the at least one first converter and a temperature of the second converter, (¶ [0044] states that “One or more temperature sensors; and 
change the intermediate voltage between the at least one first converter and the second converter based on at least one of the temperature of the at least one first converter or the temperature of the second converter, which has been measured using the at least one temperature sensor.
However, Melgar discloses the following: 
one temperature sensor configured to measure a temperature of the at least one first converter and a temperature of the second converter, (¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401.  Possible temperature sensors locations may include the die including the power regulator 401, on (or adjacent to) a housing of the portable device 102, and/or other regions adjacent to the power regulator 401.  As the detected temperature rises, the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to reduce the output current I.sub.OUT so that the temperature is maintained below a maximum operating temperature.  If the maximum operating temperature is exceeded, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to shut down enabling 
change the intermediate voltage between the at least one first converter and the second converter based on at least one of the temperature of the at least one first converter or the temperature of the second converter, which has been measured using the at least one temperature sensor. (¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401.  Possible temperature sensors locations may include the die including the power regulator 401, on (or adjacent to) a housing of the portable device 102, and/or other regions adjacent to the power regulator 401.  As the detected temperature rises, the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to reduce the output current I.sub.OUT so that the temperature is maintained below a maximum operating temperature.  If the maximum operating temperature is exceeded, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to shut down enabling the power regulator 401 to cool down.  If the temperature returns below the maximum operating temperature, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to again generate the output current I.sub.OUT”
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Miyoshi and Melgar because both references are in 

As per claim 5, Miyoshi as modified discloses wherein the processor is configured to change the intermediate voltage so as to change an operating mode of at least one converter satisfying a designated temperature condition among the at least one first converter and the second converter. (Melgar states: ¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401.  Possible temperature sensors locations may include the die including the power regulator 401, on (or adjacent to) a housing of the portable device 102, and/or other regions adjacent to the power regulator 401.  As the detected temperature rises, the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to reduce the output current I.sub.OUT so that the temperature is maintained below a maximum operating temperature.  If the maximum operating temperature is exceeded, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to shut down enabling the power regulator 401 to cool down.  If the temperature returns below the maximum operating temperature, then the mode controller 420 may cause the adaptive LDO regulator 110 and/or the buck/boost converter 430 to again generate the output current I.sub.OUT”
s 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0241078 (hereinafter Miyoshi) in view of U.S. Publication No. 2018/0129234 (hereinafter Melgar) and further view of U.S. Publication No. 2012/0054503 (hereinafter Hsiao) 
As per claim 6, Miyoshi as modified discloses wherein the at least one temperature sensor is configured to measure a temperature included in each of the at least one first converter and the second converter. (Melgar states” (¶ [0044] states that “One or more temperature sensors (not shown for simplicity) may be disposed near and/or within the power regulator 401) 
Miyoshi as modified does not distinctly disclose measuring a temperature of an inductor. 

However, Hsiao explicitly discloses measuring a temperature of an inductor. (¶ [0035] states that “the processor voltage regulator 320 may detect the load of the 
processor through environmental telemetry data, such as measured load current 
drawn by the processor, temperature of a current inductor of the processor 
voltage regulator 320, and a combination thereof” 

	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Miyoshi as modified and Hsiao because all references are in the same field of endeavor. Hsiao’s teaching of detecting the temperature of essential component within the voltage regulator would enhance .  
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0241078 (hereinafter Miyoshi) in view of U.S. Publication No. 2018/0301905 (hereinafter Dai)
As per claim 10, Miyoshi does not distinctly disclose wherein, when the number of the at least one first converter is plural, the plurality of first converters are configured to be connected in parallel and receive input voltages from different external power supply apparatuses. 
However, Dai discloses disclose wherein, when the number of the at least one first converter is plural, the plurality of first converters are configured to be connected in parallel and receive input voltages from different external power supply apparatuses. (Fig. 1, ¶ [0026] ) 
	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Miyoshi and Dai because all references are in the same field of endeavor. Dai’s teaching of multiple buck boost converter connected in parallel having an independent power source would enhance Miyoshi's system because it allows the system to have a redundant buck-boost converter in case of failure of the main buck-boost converter, thus improving the system’s operating up time. 

As per claims 13-18 and 20 recite similar features to those recited in claims 2-11, and therefore, claims 13-18 and 20 are rejected for reasons similar to those discussed above.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2016/0105110 by Houston et al. which discloses the invention directed to The buck-boost charger controller 221 controls buck and boost operation as described herein by 
controlling the transistors Q1-Q4 via the Q1G-Q4G signals, respectively.  The buck-boost charger controller 221 controls battery charge/discharge by controlling the transistor Q5 via the Q5G signal.  The buck-boost charger controller 221 is configured as a battery charge system or the like for detecting the adapter 201 and the battery 219, for charging and/or discharging the battery 219, and for controlling the source of power for providing the system current ISYS to the load. ¶ [0016]


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov